NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted December 28, 2009∗
                                     Decided December 31, 2009

                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                DANIEL A. MANION, Circuit Judge


No. 09-2471                                                       Appeal from the United
                                                                  States District Court for the
UNITED STATES OF AMERICA,                                         Northern District of Illinois,
      Plaintiff-Appellee,                                         Eastern Division.

                v.                                                No. 92 CR 118
                                                                  Suzanne B. Conlon, Judge.
THOMAS WESSON,
     Defendant-Appellant.


                                                 Order

       Thomas Wesson asked the district court to reduce his sentence under
Amendment 505 to the Sentencing Guidelines, which the Sentencing Commission has
declared to be retroactive. The district court denied this application without stating why.

      The absence of reasons violates Circuit Rule 50, which requires judges to explain
every order that terminates proceedings in the district court. See also United States v.
Marion, No. 09-2525 (7th Cir. Dec. 29, 2009).




∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-2471                                                                 Page 2


      We therefore vacate the judgment of the district court and remand for entry of a
new decision, in compliance with Circuit Rule 50.

       Rule 50 urges the parties to bring problems to the court’s attention before
briefing. Unfortunately that was not done here. As a result it will be necessary for any
party unsatisfied with the disposition on remand to file a fresh notice of appeal.
Another set of briefs will follow.